Citation Nr: 1729848	
Decision Date: 07/27/17    Archive Date: 08/04/17

DOCKET NO.  17-17 703	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Central Arkansas Veterans Healthcare System, Prosthetics and Sensory Aids Service, North Little Rock, Arkansas 


THE ISSUE

Entitlement to an annual VA clothing allowance.

(The issues of entitlement to a rating in excess of 30 percent for tinea versicolor, an initial rating in excess of 10 percent for gastritis, a rating in excess of 10 percent for a left knee disorder, and a rating in excess of 10 percent for asbestosis, as well as entitlement to service connection for an acquired psychiatric disorder, including posttraumatic stress disorder (PTSD) and a total rating based on unemployability due to service-connected disability (TDIU) are addressed in a separate decision.)


REPRESENTATION

Appellant represented by:	Penelope E. Gronbeck, Attorney at law



ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel


INTRODUCTION

The Veteran served on active duty from February 1969 to February 1970. 

This appeal comes before the Department of Veterans Affairs (VA) Board of Veterans Appeals (Board) from a November 2016 decision of the Central Arkansas Veterans Healthcare System, Prosthetics and Sensory Aids Service, that denied entitlement to an annual VA clothing allowance.


REMAND

Review of the record discloses that in correspondence from his representative dated in April 2017, the Veteran requested a videoconference hearing at his local VA Regional Office (RO) before a Member of the Board.  This request has not yet been acknowledged and must be addressed prior to further consideration and adjudication of the claim cited above on appeal.  The RO should thus contact the Veteran and schedule him for a videoconference hearing at the RO.  See 38 U.S.C.A. § 7107 (West 2014); 38 C.F.R. §§ 20.703, 20.704 (2016).

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a videoconference hearing at the RO in accordance with applicable procedures.  If he subsequently decides he does not want a hearing, he should withdraw the hearing request in writing to the RO.  Thereafter, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



____________________________________________
YVETTE R. WHITE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).


